Exhibit 10 (a)

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 19, 2006, is entered into by and between FAMILY
DOLLAR STORES, INC., a Delaware corporation (“FDSI”), FAMILY DOLLAR, INC., a
North Carolina corporation (“FDI”) (FDSI and FDI are collectively referred to
herein as the “Borrower”) and BANK OF AMERICA, N.A. (the “Bank”).

 

RECITALS

 


THE BORROWER AND THE BANK ARE PARTIES TO AN AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF MAY 31, 2001 (INCLUDING ALL PREVIOUS AMENDMENTS PRIOR TO
THE DATE HEREOF, THE “CREDIT AGREEMENT”) PURSUANT TO WHICH THE BANK HAS EXTENDED
CERTAIN CREDIT FACILITIES TO THE BORROWER.


 


THE BORROWER HAS REQUESTED THE BANK TO AGREE TO EXTENSIONS OF THE TRANCHE A
TERMINATION DATE AND THE TRANCHE B TERMINATION DATE.


 


THE BANK IS WILLING TO AMEND THE CREDIT AGREEMENT TO EXTEND THE TRANCHE A
TERMINATION DATE AND THE TRANCHE B TERMINATION DATE, SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AMENDMENT.


 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 


1.             DEFINED TERMS. UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS
USED HEREIN SHALL HAVE THE MEANINGS, IF ANY, ASSIGNED TO THEM IN THE CREDIT
AGREEMENT.


 


2.             AMENDMENTS TO CREDIT AGREEMENT.


 


(A)           SECTION 1.01 OF THE CREDIT AGREEMENT IS AMENDED BY AMENDING THE
FOLLOWING DEFINITIONS TO READ IN THEIR ENTIRETY AS FOLLOWS:


 

(1)           “Tranche A Termination Date” means May 31, 2011, or such earlier
date as the Tranche A Commitment is terminated pursuant to this Agreement.

 

(2)           “Tranche B Termination Date” means May 24, 2007, or such earlier
date as the Tranche B Commitment is terminated pursuant to this Agreement.

 


(B)    THE ADDRESS FOR NOTICES ON PAGE 34 OF THE CREDIT AGREEMENT IS AMENDED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 


ALEXIS MACELHINEY


DIRECTOR


BANK OF AMERICA RETAIL FINANCE GROUP


40 BROAD STREET


MAILCODE: MA5-505-10-01

 

--------------------------------------------------------------------------------


 


BOSTON, MA 02109


617-434-3817 (PHONE)


617-434-2615 (FAX)


ALEXIS.MACELHINEY@BANKOFAMERICA.COM

 


3.             REPRESENTATIONS AND WARRANTIES. THE BORROWER HEREBY REPRESENTS
AND WARRANTS TO THE BANK AS FOLLOWS:


 


(A)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS
AMENDMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE AND OTHER ACTION
AND DO NOT AND WILL NOT REQUIRE ANY REGISTRATION WITH, CONSENT OR APPROVAL OF,
NOTICE TO OR ACTION BY, ANY PERSON (INCLUDING ANY GOVERNMENTAL AUTHORITY) IN
ORDER TO BE EFFECTIVE AND ENFORCEABLE. THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE BORROWER,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS LIMITED BY
APPLICABLE DEBTOR RELIEF LAWS AND GENERAL PRINCIPLES OF EQUITY, WITHOUT DEFENSE,
COUNTERCLAIM OR OFFSET.


 


(C)           ALL REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED IN
THE CREDIT AGREEMENT ARE TRUE AND CORRECT ON AND AS OF THE DATE HEREOF.


 


4.             EFFECTIVE DATE. THIS AMENDMENT WILL BECOME EFFECTIVE AS OF MAY
25, 2006 (THE “EFFECTIVE DATE”), PROVIDED THAT THE BANK HAS RECEIVED FROM THE
BORROWER A DULY EXECUTED ORIGINAL (OR, IF ELECTED BY THE BANK, AN EXECUTED
FACSIMILE COPY) OF THIS AMENDMENT, TOGETHER WITH A DULY EXECUTED GUARANTOR
ACKNOWLEDGMENT AND CONSENT IN THE FORM ATTACHED HERETO (THE “CONSENT”).


 


5.             RESERVATION OF RIGHTS. THE BORROWER ACKNOWLEDGES AND AGREES THAT
THE EXECUTION AND DELIVERY BY THE BANK OF THIS AMENDMENT SHALL NOT BE DEEMED TO
CREATE A COURSE OF DEALING OR OTHERWISE OBLIGATE THE BANK TO ENTER INTO
AMENDMENTS UNDER THE SAME, SIMILAR OR ANY OTHER CIRCUMSTANCES IN THE FUTURE.


 


6.             MISCELLANEOUS.


 


(A)           EXCEPT AS HEREIN EXPRESSLY AMENDED, ALL TERMS, COVENANTS AND
PROVISIONS OF THE CREDIT AGREEMENT ARE AND SHALL REMAIN IN FULL FORCE AND EFFECT
AND ALL REFERENCES THEREIN AND IN THE OTHER LOAN DOCUMENTS TO SUCH CREDIT
AGREEMENT SHALL HENCEFORTH REFER TO THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT. THIS AMENDMENT SHALL BE DEEMED INCORPORATED INTO, AND A PART OF, THE
CREDIT AGREEMENT. THIS AMENDMENT IS A LOAN DOCUMENT.


 


(B)           THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND TO THE CREDIT AGREEMENT AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS. NO THIRD PARTY BENEFICIARIES ARE INTENDED IN CONNECTION WITH THIS
AMENDMENT.

 

2

--------------------------------------------------------------------------------


 


(C)           THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NORTH CAROLINA.


 


(D)           THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT. EACH OF THE PARTIES HERETO
UNDERSTANDS AND AGREES THAT THIS DOCUMENT (AND ANY OTHER DOCUMENT REQUIRED
HEREIN) MAY BE DELIVERED BY ANY PARTY THERETO EITHER IN THE FORM OF AN EXECUTED
ORIGINAL OR AN EXECUTED ORIGINAL SENT BY FACSIMILE TRANSMISSION TO BE FOLLOWED
PROMPTLY BY MAILING OF A HARD COPY ORIGINAL, AND THAT RECEIPT BY THE BANK OR THE
BORROWER OF A FACSIMILE TRANSMITTED DOCUMENT PURPORTEDLY BEARING THE SIGNATURE
OF THE BANK OR THE BORROWER, AS APPLICABLE, SHALL BIND THE BANK OR THE BORROWER
WITH THE SAME FORCE AND EFFECT AS THE DELIVERY OF A HARD COPY ORIGINAL. ANY
FAILURE BY THE BANK OR THE BORROWER TO RECEIVE THE HARD COPY EXECUTED ORIGINAL
OF SUCH DOCUMENT SHALL NOT DIMINISH THE BINDING EFFECT OF RECEIPT OF THE
FACSIMILE TRANSMITTED EXECUTED ORIGINAL OF SUCH DOCUMENT WHICH HARD COPY
ORIGINAL WAS NOT RECEIVED BY THE BANK OR THE BORROWER, AS APPLICABLE.


 


(E)           THIS AMENDMENT, TOGETHER WITH THE CREDIT AGREEMENT, CONTAINS THE
ENTIRE AND EXCLUSIVE AGREEMENT OF THE PARTIES HERETO WITH REFERENCE TO THE
MATTERS DISCUSSED HEREIN AND THEREIN. THIS AMENDMENT SUPERSEDES ALL PRIOR DRAFTS
AND COMMUNICATIONS WITH RESPECT THERETO. THIS AMENDMENT MAY NOT BE AMENDED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 8.04 OF THE CREDIT
AGREEMENT.


 


(F)            IF ANY TERM OR PROVISION OF THIS AMENDMENT SHALL BE DEEMED
PROHIBITED BY OR INVALID UNDER ANY APPLICABLE LAW, SUCH PROVISION SHALL BE
INVALIDATED WITHOUT AFFECTING THE REMAINING PROVISIONS OF THIS AMENDMENT OR THE
CREDIT AGREEMENT, RESPECTIVELY.


 

(g)           Notice of Final Agreement. THIS WRITTEN AMENDMENT, THE CREDIT
AGREEMENT, THE OTHER LOAN DOCUMENTS, AND THE DOCUMENTS EXECUTED IN CONNECTION
HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment under seal as of the date first above written.

 

FAMILY DOLLAR STORES, INC.

FAMILY DOLLAR, INC.

 

 

 

 

 

 

By:

 /s/ C. Martin Sowers

(SEAL)

 

By:

 /s/ C. Martin Sowers

(SEAL)

 

Name:

 C. Martin Sowers

 

Name:

 C. Martin Sowers

 

Title:

 Sr. Vice President – Finance

 

Title:

 Sr. Vice President – Finance

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

 /s/ Alexis MacElhiney

(SEAL)

 

 

Name:

 Alexis MacElhiney

 

 

Title:

 Director

 

 

 

4

--------------------------------------------------------------------------------


 

GUARANTOR ACKNOWLEDGMENT AND CONSENT

 

Each of the undersigned Guarantors, each a guarantor with respect to the
Borrower’s obligations under the Credit Agreement, hereby (i) acknowledges and
consents to the terms of and the execution, delivery and performance of the
foregoing Third Amendment to Amended and Restated Credit Agreement (the
“Amendment”) (without implying the need for any such acknowledgement or
consent), and (ii) represents and warrants to the Bank that, both before and
after giving effect to the Amendment, the Guaranty to which each of the
undersigned is a party remains in full force and effect as an enforceable
obligation of such Guarantor, in accordance with its terms, except as
enforceability may be limited by applicable Debtor Relief Laws and general
principles of equity, without defense, counterclaim or offset, provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim, and that it is in compliance with all of its covenants
contained therein. Each Guarantor further represents that the execution,
delivery and performance by such Person of this Acknowledgement and Consent have
been duly authorized by all necessary corporate, partnership and other action
and do not and will not require any registration with, consent or approval of,
notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable. Each Guarantor remakes as of the
Effective Date (as defined in the Amendment) all of the representations and
warranties made by it pursuant to the Guaranty to which the undersigned is a
party. Capitalized terms used herein and not otherwise defined have the
respective meanings defined in the Credit Agreement (as defined in the
Amendment).

 

IN WITNESS WHEREOF, each of the undersigned has executed this Acknowledgement
and Consent under seal by its duly authorized officers as of this 19th day of
May, 2006.

 

 

FAMILY DOLLAR SERVICES, INC.

 

 

 

By:

 /s/ C. Martin Sowers

(SEAL)

 

 

Name:

 C. Martin Sowers

 

 

Title:

 Sr. Vice President – Finance

 

 

 

 

 

 

 

FAMILY DOLLAR OPERATIONS, INC.

 

 

 

By:

 /s/ C. Martin Sowers

(SEAL)

 

 

Name:

 C. Martin Sowers

 

 

Title:

 Sr. Vice President – Finance

 

 

 

 

 

 

FAMILY DOLLAR TRUCKING, INC.

 

 

 

By:

 /s/ C. Martin Sowers

(SEAL)

 

 

Name:

 C. Martin Sowers

 

 

Title:

 Sr. Vice President – Finance

 

 

--------------------------------------------------------------------------------